DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the “damping structure” of claim 7 and the “first connector mechanism” of claim 11, respectively, are not numbered in the drawing figures.
The drawings are also objected to because the “support assembly” shown in Figs. 10 and 11 do not include reference sign(s). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  
Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first connector mechanism” must be shown or the feature(s) canceled from claims 11-14.  No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an 

application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the “support assembly” described in the specification and shown in Figs. 10 and 11 does not include reference numbers.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 


for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first input panel” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5 and 7-9 depend from claim 3 and are, therefore, rejected for at least the same reasons. 
Claim 4 recites the limitation "the connection assembly” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 4 and is, therefore, rejected for at least the same reasons. 
Claim 5 recites the limitations "the first connector” and “the shaft,” respectively, in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Claims 7 and 8 depend from claim 5 and are, therefore, rejected for at least the same reasons. 
Claim 9 recites the limitation "the first dimension range” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 12-14 recite the limitation "the connector mechanism” in line 1.  There is insufficient antecedent basis for this limitation in each of the claims, because claim 11 (from which each claim depends), recites a “first connector 


mechanism” and it is not clear whether the applicant is referring to the same element or not.  
Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 does not further limit claim 2, which also recites “the input assembly and the output assembly each include a touch screen.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 8,089,750 to Chen et al., which discloses an electronic device (100),  comprising: an input assembly (80) and an output assembly (90), to be respectively used for data input and data output; a support assembly (130), to 
support the input assembly (80) or the output assembly (90) and to enable either of the input assembly or the output assembly to stand on a base (e.g., a flat surface); and a connector mechanism (151/152), to connect the input assembly (80) and the output assembly (90) to the support assembly, and to enable the input assembly and the output assembly to rotate relative the support assembly in various dimensions.  See Figs. 6A and 7-12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Patent Application Publication No. US2013/0044409 to Pegg.  Referring to claims 2 and 10, Chen discloses the device as substantially claimed, but does not expressly teach the input assembly and the output assembly each include a touch screen.  Pegg discloses an electronic device having a swivel input interface (see Fig. 5) between two input/output components (202, 204) having touch screens [0031-0032].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Chen to provide a touch screen on the input assembly and the output assembly, respectively, as taught by Pegg, to allow for a “graphical presentation” or “images” to be presented on either one of or both assemblies, respectively, thereby increasing the overall usefulness of the device.
	Referring to claim 3, Chen in view Pegg disclose the device as claimed, wherein the support assembly (130) includes a first support panel (133) and a second support panel (132) in rotatable connection to the first support panel, and the connector mechanism (151/152) includes two connector assemblies, one of the two connector assemblies (152) being to connect the input assembly (80) to the first support panel (133) and to enable the first input panel (i.e., input assembly 80) to rotate relative to the first support panel (133) in various dimensions, and another of the two connector assembly (151) being to connect the output assembly (90) to the second support panel (132) and to enable the output assembly (90) to rotate relative to the second support panel (132) in various dimensions.  See Figs. 6A and 7-12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax 


phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
April 10, 2021